          Case 6:20-cv-00339-ADA Document 15 Filed 05/12/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                  §
PAYPAL, INC.,                                     §
                                                  §
       Plaintiff,                                 §
                                                  §
                                                  § CIVIL ACTION NO. 6:20-cv-339-ADA
v.                                                §
                                                  §
RETAILMENOT, INC.,                                §
                                                  §
       Defendant.                                 §
                                                  §
                                                  §


UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       Defendant RetailMeNot, Inc. (“Defendant”) files this Unopposed Motion for Extension of

Time to Respond to Complaint and respectfully shows the following:

       Plaintiff PayPal, Inc. filed its Complaint on April 28, 2020 (Dkt. No. 1) and served

Defendant on April 29, 2020. Defendant’s current response deadline is May 20, 2020. Defendant

requests an extension to respond on or before June 19, 2020. Counsel for Defendant conferred with

counsel for Plaintiff who stated that Plaintiff does not oppose this request.

       Wherefore, Defendant respectfully requests that the Court grant this motion and enter an

order extending the deadline for Defendant to answer or otherwise respond to the Complaint to

June 19, 2020.
         Case 6:20-cv-00339-ADA Document 15 Filed 05/12/20 Page 2 of 2




                                              Respectfully submitted,


 Dated: May 12, 2020                          By:     /s/ Barry K. Shelton
                                                    Barry K. Shelton
                                                    Texas State Bar No. 24055029
                                                    Bradley Coburn
                                                    Texas State Bar No. 24036377
                                                    SHELTON COBURN LLP
                                                    311 RR 620, Suite 205
                                                    Austin, TX 78734-4775
                                                    bshelton@sheltoncoburn.com
                                                    (512) 263-2165 (Telephone)
                                                    (512) 263-2166 (Facsimile)

                                              ATTORNEYS FOR DEFENDANT
                                              RETAILMENOT, INC.


                               CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served on all counsel of record via the Court’s ECF system.

                                                          /s/ Barry K. Shelton
                                                            Barry K. Shelton




MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT                                     Page 2
